Citation Nr: 0928815	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-21 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a basal skull fracture manifested by seizures and 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had active duty from September 1972 to September 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In December 2005, the Veteran's 
claims file was transferred to the VA RO in Pittsburgh, 
Pennsylvania, that now has jurisdiction of his case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 20 percent for his 
residuals of a basal skull fracture manifested by seizures 
and headaches.  This disorder is currently rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8045-8910 (2008).  In the 
assignment of diagnostic code numbers, hyphenated diagnostic 
codes may be used.  Injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  Diseases will be identified 
by the number assigned to the disease itself, with the 
residual condition added, preceded by a hyphen.  38 C.F.R. § 
4.27 (2008).  Thus, in this case, the Veteran's disease, 
traumatic brain disease, is presently evaluated as grand mal 
epilepsy.

Under Diagnostic Code 8910, both the frequency and type of 
seizure a veteran experiences are considered in determining 
the appropriate rating evaluation.  A 20 percent rating is 
assigned when there has been at least one major seizure in 
the last two years or at least 2 minor seizures in the last 6 
months.  Assignment of a 40 percent rating is warranted when 
there is at least one major seizure in the last 6 months or 2 
in the last year; or averaging at least 5 to 8 minor seizures 
weekly. Assignment of a 60 percent rating is warranted when 
there is an average of at least one major seizure in 4 months 
over the last year; or 9 to 10 minor seizures per week.  An 
80 percent evaluation is warranted when there is an average 
of at least one major seizure in 3 months over the last year; 
or more than 10 minor seizures weekly.  A 100 percent 
evaluation is warranted when there is an average of one major 
seizure per month over the last year.  38 C.F.R. § 4.124a, 
Diagnostic Code 8910 (2008).

In March 2005, the Veteran underwent a VA examination 
performed by a physician's assistant.  The Veteran reported 
having seizures approximately once every two weeks.  Seizure 
activity reportedly increased with stress, and reportedly 
seizures were associated with urinary incontinence, and the 
Veteran noted his bed sheets in disarray.  The Veteran stated 
that generally he was unaware of having had a seizure.  He 
reported waking up confused, agitated and with a headache 
that would last about two hours.  He denied any headaches 
between attacks.  

A January 2006 VA outpatient neurological examination report 
reflects the Veteran's report of having three types of 
"persistent spells" approximately every three weeks: 
"nocturnal seizures," "brain freezes," and "hot 
flashes."  It was unclear, however, to the neurologist 
examining the Veteran if he had recurrent seizure activity 
secondary to a medication regimen, or behavioral issues 
secondary to his psychiatric issues.  Hence, it is unclear if 
the Veteran is truly having increased seizure activity.  
Further examination is thus warranted.

Furthermore, during the pendency of the Veteran's appeal, 
there has been a change to 38 C.F.R. § 4.124a, Diagnostic 
Code 8045, effective October 23, 2008.  See 73 Fed. Reg. 
54693 (Sept. 23, 2008).  The amendment applies to all 
applications for benefits received by VA on and after October 
23, 2008.  The old criteria will apply to applications 
received by VA before that date.  But, a Veteran whose 
residuals of traumatic brain injury (TBI) were rated by VA 
under a prior provision of 38 C.F.R. § 4.124a, Diagnostic 
Code 8045, is permitted to request review under the new 
criteria, irrespective of whether his disability has worsened 
since the last review or whether VA receives any additional 
evidence.  The effective date of any increase in disability 
compensation based solely on the new criteria would be no 
earlier than the effective date of the new criteria.  The 
effective date of any award, or any increase in disability 
compensation, based solely on these new rating criteria will 
not be earlier than the effective date of this rule, but will 
otherwise be assigned under the current regulations governing 
effective dates, 38 C.F.R. § 3.400, etc.  The rate of 
disability compensation will not be reduced based solely on 
these new rating criteria. 

In a July 2009 written statement, the Veteran's service 
representative requested that a new VA examination for the 
Veteran under the new rating criteria for rating TBI under 
Diagnostic Code 8045.  The representative further contended 
that the results of the March 2005 VA examination were 
"stale".

Thus, in the interest of due process and fairness, the 
Veteran should be afforded a new VA examination performed by 
a neurologist to determine the current severity and all 
manifestations of his service-connected residuals of a basal 
skull fracture manifested by seizures and headaches.

Finally, in his January 2005 claim, the Veteran indicated 
that medical records regarding his treatment were available 
at the VA Medical Center at Bay Pines, Florida, and the VA 
Medical Centers in Pittsburgh located on University and 
Highland Drives.  While records from the Pittsburgh VA 
Medical Centers appear to have been obtained, there is no 
indication that records from the Bay Pines VA Medical Center 
were received, or even requested.  Thus, the record suggests 
that additional VA medical evidence might be available, and 
an effort should be made to obtain them.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
medical records regarding the Veteran's 
treatment, to specifically include records 
from the in Bay Pines VA Medical Center, 
for the period from January 2004 to the 
present, and from the VA Medical Centers 
on University and Highland Drives in 
Pittsburgh, for the period from April 2006 
to the present.  If any records are 
unavailable, the Veteran and his 
representative should be so advised in 
writing.

2.  The RO/AMC should provide the Veteran 
with notice specifically addressing what 
information and evidence not of record is 
needed to substantiate his increased 
rating claim in accordance with the 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  This includes 
notification (1) that to substantiate his 
claim he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life; (2) generally, of the 
diagnostic code criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability and 
the effect of that worsening has on his 
employment and daily life; (3) that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and, (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability), or basis for 
an earlier effective date.  The notice 
must PROVIDE THE VETERAN WITH THE CRITERIA 
CONTAINED IN NEW DIAGNOSTIC CODE 8045, 
EFFECTIVE SEPTEMBER 23, 2008.

3.  Then, the RO/AMC should schedule the 
Veteran for a VA neurological examination 
to be performed by a neurologist for an 
opinion as to the current severity and all 
manifestations due to residuals of a basal 
skull fracture manifested by seizures and 
headaches.  The neurologist must, to the 
extent possible, elicit a complete history 
from the appellant, and specifically 
identify all neurological manifestations 
directly attributable to the basal skull 
fracture, identify any cognitive 
manifestations of the skull fracture, 
identify any purely neurological symptoms 
attributable to the service-connected 
disability, and provide an opinion 
regarding the impact of residuals of the 
head injury on the appellant's ability to 
work.  If the Veteran is mentally 
incapable of providing a complete history, 
this is to be noted in the report by the 
examiner.  

?	The neurologist must address the 
degree to which the service-
connected disability is manifested 
by facets of cognitive impairment 
problems with memory, attention, 
concentration, executive 
DOCKET NO.  06-21 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a basal skull fracture manifested by seizures and 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had active duty from September 1972 to September 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In December 2005, the Veteran's 
claims file was transferred to the VA RO in Pittsburgh, 
Pennsylvania, that now has jurisdiction of his case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 20 percent for his 
residuals of a basal skull fracture manifested by seizures 
and headaches.  This disorder is currently rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8045-8910 (2008).  In the 
assignment of diagnostic code numbers, hyphenated diagnostic 
codes may be used.  Injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  Diseases will be identified 
by the number assigned to the disease itself, with the 
residual condition added, preceded by a hyphen.  38 C.F.R. § 
4.27 (2008).  Thus, in this case, the Veteran's disease, 
traumatic brain disease, is presently evaluated as grand mal 
epilepsy.

Under Diagnostic Code 8910, both the frequency and type of 
seizure a veteran experiences are considered in determining 
the appropriate rating evaluation.  A 20 percent rating is 
assigned when there has been at least one major seizure in 
the last two years or at least 2 minor seizures in the last 6 
months.  Assignment of a 40 percent rating is warranted when 
there is at least one major seizure in the last 6 months or 2 
in the last year; or averaging at least 5 to 8 minor seizures 
weekly. Assignment of a 60 percent rating is warranted when 
there is an average of at least one major seizure in 4 months 
over the last year; or 9 to 10 minor seizures per week.  An 
80 percent evaluation is warranted when there is an average 
of at least one major seizure in 3 months over the last year; 
or more than 10 minor seizures weekly.  A 100 percent 
evaluation is warranted when there is an average of one major 
seizure per month over the last year.  38 C.F.R. § 4.124a, 
Diagnostic Code 8910 (2008).

In March 2005, the Veteran underwent a VA examination 
performed by a physician's assistant.  The Veteran reported 
having seizures approximately once every two weeks.  Seizure 
activity reportedly increased with stress, and reportedly 
seizures were associated with urinary incontinence, and the 
Veteran noted his bed sheets in disarray.  The Veteran stated 
that generally he was unaware of having had a seizure.  He 
reported waking up confused, agitated and with a headache 
that would last about two hours.  He denied any headaches 
between attacks.  

A January 2006 VA outpatient neurological examination report 
reflects the Veteran's report of having three types of 
"persistent spells" approximately every three weeks: 
"nocturnal seizures," "brain freezes," and "hot 
flashes."  It was unclear, however, to the neurologist 
examining the Veteran if he had recurrent seizure activity 
secondary to a medication regimen, or behavioral issues 
secondary to his psychiatric issues.  Hence, it is unclear if 
the Veteran is truly having increased seizure activity.  
Further examination is thus warranted.

Furthermore, during the pendency of the Veteran's appeal, 
there has been a change to 38 C.F.R. § 4.124a, Diagnostic 
Code 8045, effective October 23, 2008.  See 73 Fed. Reg. 
54693 (Sept. 23, 2008).  The amendment applies to all 
applications for benefits received by VA on and after October 
23, 2008.  The old criteria will apply to applications 
received by VA before that date.  But, a Veteran whose 
residuals of traumatic brain injury (TBI) were rated by VA 
under a prior provision of 38 C.F.R. § 4.124a, Diagnostic 
Code 8045, is permitted to request review under the new 
criteria, irrespective of whether his disability has worsened 
since the last review or whether VA receives any additional 
evidence.  The effective date of any increase in disability 
compensation based solely on the new criteria would be no 
earlier than the effective date of the new criteria.  The 
effective date of any award, or any increase in disability 
compensation, based solely on these new rating criteria will 
not be earlier than the effective date of this rule, but will 
otherwise be assigned under the current regulations governing 
effective dates, 38 C.F.R. § 3.400, etc.  The rate of 
disability compensation will not be reduced based solely on 
these new rating criteria. 

In a July 2009 written statement, the Veteran's service 
representative requested that a new VA examination for the 
Veteran under the new rating criteria for rating TBI under 
Diagnostic Code 8045.  The representative further contended 
that the results of the March 2005 VA examination were 
"stale".

Thus, in the interest of due process and fairness, the 
Veteran should be afforded a new VA examination performed by 
a neurologist to determine the current severity and all 
manifestations of his service-connected residuals of a basal 
skull fracture manifested by seizures and headaches.

Finally, in his January 2005 claim, the Veteran indicated 
that medical records regarding his treatment were available 
at the VA Medical Center at Bay Pines, Florida, and the VA 
Medical Centers in Pittsburgh located on University and 
Highland Drives.  While records from the Pittsburgh VA 
Medical Centers appear to have been obtained, there is no 
indication that records from the Bay Pines VA Medical Center 
were received, or even requested.  Thus, the record suggests 
that additional VA medical evidence might be available, and 
an effort should be made to obtain them.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
medical records regarding the Veteran's 
treatment, to specifically include records 
from the in Bay Pines VA Medical Center, 
for the period from January 2004 to the 
present, and from the VA Medical Centers 
on University and Highland Drives in 
Pittsburgh, for the period from April 2006 
to the present.  If any records are 
unavailable, the Veteran and his 
representative should be so advised in 
writing.

2.  The RO/AMC should provide the Veteran 
with notice specifically addressing what 
information and evidence not of record is 
needed to substantiate his increased 
rating claim in accordance with the 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  This includes 
notification (1) that to substantiate his 
claim he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life; (2) generally, of the 
diagnostic code criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability and 
the effect of that worsening has on his 
employment and daily life; (3) that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and, (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability), or basis for 
an earlier effective date.  The notice 
must PROVIDE THE VETERAN WITH THE CRITERIA 
CONTAINED IN NEW DIAGNOSTIC CODE 8045, 
EFFECTIVE SEPTEMBER 23, 2008.

3.  Then, the RO/AMC should schedule the 
Veteran for a VA neurological examination 
to be performed by a neurologist for an 
opinion as to the current severity and all 
manifestations due to residuals of a basal 
skull fracture manifested by seizures and 
headaches.  The neurologist must, to the 
extent possible, elicit a complete history 
from the appellant, and specifically 
identify all neurological manifestations 
directly attributable to the basal skull 
fracture, identify any cognitive 
manifestations of the skull fracture, 
identify any purely neurological symptoms 
attributable to the service-connected 
disability, and provide an opinion 
regarding the impact of residuals of the 
head injury on the appellant's ability to 
work.  If the Veteran is mentally 
incapable of providing a complete history, 
this is to be noted in the report by the 
examiner.  

?	The neurologist must address the 
degree to which the service-
connected disability is manifested 
by facets of cognitive impairment 
problems with memory, attention, 
concentration, executive 
functions; judgment; social 
interaction; orientation; motor 
activity; visual spatial 
orientation; subjective symptoms; 
neurobehavioral effects; 
communication; and consciousness.

?	The examiner must indicate the 
frequency, if any, of true 
seizures experienced by the 
Veteran, identifying the seizures 
as major or minor, and indicate 
the frequency of each.  The 
neurologist should indicate the 
most recent occurrence of any 
actual major seizure.  

?	Any impairment due to nonservice 
connected disorders, such as a 
psychiatric disorder, or a 
medication regimen used to treat 
another disorder should be 
distinguished from that caused by 
residuals of a basal skull 
fracture manifested by seizures 
and headaches.

?	Prior to the examination, the 
claims folders must be made 
available to the examiner for 
review of the case.  A rationale 
must be provided for all opinions 
rendered.

4.  The Veteran should be advised in 
writing that it is his responsibility to 
report for any VA examination to cooperate 
with the development of his claim, and 
that the consequences for failure to 
report for any VA examination without good 
cause include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
must be obtained that shows that notice 
scheduling the examination was sent to his 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable

5.  Thereafter, the RO/AMC should 
readjudicate the claim for a rating in 
excess of 20 percent for residuals of a 
basal skull fracture manifested by 
seizures and headaches, to include 
consideration of the new regulations 
governing traumatic brain injuries.  If 
any benefit is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


